Upon the proof, it turned out that the bill was filed in the court of equity for Granville, in February, 1829, and a partition had been made of the land held in common in November, 1826.
The statute of limitations commenced running when the partition was made, for it is not the receipt of each particular item of an account which puts the statute in motion, but the cesser of the privity or connection from which the accountability arises. So long as that relationship or privity or connection continues the statute does not commence running. During that time there is nothing adverse, no withholding by the one to the prejudice of the other. The very act of receiving affirms the confidential relationship in law or in fact. Any other construction would destroy all confidence, and necessarily put a limit of three years to all those confidential connections in pecuniary matters which tend so much to facilitate the transactions of society. The defendant must come to an account.
PER CURIAM.                                          Decree accordingly.
Overruled: Gaskill v. King, 34 N.C. 212; S. c., 36 N.C. 1; but since approved Northcott v. Casper, 41 N.C. 307; Weisman v. Smith, 59 N.C. 131.